Citation Nr: 0901039	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-19 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for monarticular arthritis 
of the right knee with coccidioidomycosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from September 1978 to 
January 1987.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 decision of the RO that, in 
pertinent part, denied service connection for monarticular 
arthritis of the right knee with coccidioidomycosis.  The 
veteran timely appealed.

In February 2008, the Board remanded the matter to afford the 
veteran an opportunity for a hearing.  The veteran failed to 
appear at a video-conference hearing before a Veterans Law 
Judge at the RO that was scheduled for May 29, 2008.  The 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) 
(2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative when further action is required.


REMAND

The veteran contends that his right knee problems began 
during military service, and that fluid had been drained from 
his knee during active service.  He contends that he was 
discharged from the U.S. Navy Reserve because of his right 
knee condition.

The evidence of record reflects no knee problems in active 
duty.  There are findings, beginning in 1996, of chronic 
cocci osteomyelitis of the veteran's right femoral condyle.  
The veteran contends that he acquired primary cocci while 
stationed at Bakersfield, California, in the mid-1980's.

The veteran's personnel records are not of record.  It 
appears that he likely served some period of active duty for 
training (ACDUTRA) and/or inactive duty for training 
(INACDUTRA), particularly during annual and weekend drill 
sessions.  Attempts should be made to (1) obtain the 
veteran's service personnel records; (2) verify the veteran's 
service with the U.S. Navy Reserve; and (3) obtain 
verification of any periods of ACDUTRA and INACDUTRA.  
Moreover, additional service treatment records for the period 
of time that the veteran served in the U.S. Navy Reserve 
should be associated with the claims file.

VA is obliged to assist a veteran to obtain evidence 
pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA is also obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The lack of contemporaneous medical evidence is not an 
absolute bar to the veteran's ability to prove his claim of 
entitlement for disability benefits.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).

In December 2007, the veteran submitted an Internet article, 
noting that coccidioides immitis was endemic in the soil of 
the southwestern United States.

If active duty, ACDUTRA, or INACDUTRA is verified for the 
period of assignments while stationed in Bakersfield, 
California, in the mid-1980's as alleged; or for assignments 
while stationed in the southwestern region of the United 
States, the veteran should be scheduled for a VA examination 
to determine whether his monarticular arthritis of the right 
knee with coccidioidomycosis either had its onset during 
service or is related to his active service.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake 
appropriate action to obtain service 
personnel records (showing service dates 
in California, Arizona, and/or the 
southwestern United States); and request 
verification of service in the U.S. Navy 
Reserve, including periods of ACDUTRA and 
INACDUTRA for the veteran, from the 
National Personnel Records Center.  All 
records and/or responses, including 
copies of training orders and service 
treatment records, should be associated 
with the claims file. 

2.  The RO or AMC should request pay 
records from the Defense Finance and 
Accounting Service (DFAS) that indicate 
the veteran's duty status on ACDUTRA or 
INACDUTRA for periods of verified service 
in the U.S. Navy Reserve. 

3.  If active duty, ACDUTRA, or INACDUTRA 
is verified for the period of assignment 
while stationed in Bakersfield, 
California, in the mid-1980's, or for 
assignments while stationed in the 
southwestern region of the United States, 
the veteran should be afforded a VA 
examination to determine whether he has 
current monarticular arthritis of the 
right knee with coccidioidomycosis; and 
if so, whether the current disability is 
at least as likely as not (50 percent 
probability or more) the result of a 
disease or injury in active service.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

4.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the veteran until he is notified by 
the RO or AMC; however, the veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2008).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

